APPEAL OF GUY I.  ROWN.In re ROWNDocket No. 3663.United States Board of Tax Appeals3 B.T.A. 1228; 1926 BTA LEXIS 2443; April 16, 1926, Decided Submitted February 23, 1926.  *2443 A. H. Murray, Esq., for the Commissioner.  *1228  Before ARUNDELL and LANSDON.  This is an appeal from the determination of a deficiency in income tax for the year 1923 in the amount of $22.95.  It arises from disallowance of a deduction for loss alleged to have been sustained by damage to household goods.  *1229  FINDINGS OF FACT.  The taxpayer is an officer of the Army of the United States, now on duty at Fort H. G. Wright, in the State of New York.  While on duty at San Diego, Calif., in 1920, he was ordered to Europe on Government service.  He stored his household goods in a Government warehouse at Camp Kearney, and later, when that camp was abandoned, directed the camp quartermaster to turn such goods over to a storage concern in San Diego, where they remained until November 1, 1923, when they were shipped by water and rail to New York.  In storage or in transit some of the property was lost, and the remainder was damaged until it was worthless.  The taxpayer claims the value of the goods so lost and damaged as a deduction from his income for the taxable year in the amount of $265, alleging that the goods constituted stock in trade used in his profession. *2444 The deficiency is $22.95.  Order will be entered accordingly.